Citation Nr: 1112613	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-48 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an earlier effective date for the establishment of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (BVA) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1. An application to reopen a previously denied claim of entitlement to service connection for PTSD was received by the RO on February 24, 2009.
 
2. In July 2009, the RO established service connection for the Veteran's PTSD, effective February 24, 2009.


CONCLUSION OF LAW

The criteria for the establishment of an effective date prior to February 24, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 2010); 38 C.F.R. § 3.400 (q) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran and his representative contend, in substance, that his service connected PTSD should have been service connected with an effective date earlier than the date the RO assigned.  Initially, it is noted that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA's notice obligations have been met.  Once service connection has been granted and an initial disability rating and effective date have been assigned, "the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); accord Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a service- connection claim has been substantiated, the claimant bears the burden of showing how a defect in VCAA notice prejudiced him with respect to the "downstream elements"-namely the assignment of an effective date and a disability rating).  Any defect in the notice is therefore nonprejudicial.

In this case, because service connection was established by the RO in July 2009, the Veteran's claim has been "proven" and 5103(a) notice is "no longer required."  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and relevant VA treatment records.  The Veteran did not identify, nor did he request that VA assist in obtaining, any private medical records.

Effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in every respect.

Earlier Effective Date

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

The Veteran was initially denied service connection for PTSD in an unappealed June 1999 decision.  In February 2009, the Veteran requested his claim for service connection be reopened and submitted additional evidence.  Subsequently, in July 2009, the RO granted service connection for PTSD and established an effective date of February 24, 2009, the date the RO received the Veteran's request to reopen his claim for service connection.

The Veteran argues that the effective date of the award for service connection for PTSD, currently February 24, 2009, should be from September 1998, when he filed his original claim. 

The Board recognizes that the Veteran was treated for variously diagnosed psychiatric disorders prior to February 2009.  Under the law, however, and as noted above, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2010).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on February 24, 2009.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to February 24, 2009, for the establishment of service connection, is not warranted.


ORDER

Entitlement to an effective date earlier than February 24, 2009, for the award of service connection for PTSD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


